Citation Nr: 9908735	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  98-11 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to the service connected residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran was in active service from 
September 1978 to September 1981. 


FINDING OF FACT

There is no competent medical evidence that indicates the 
veteran currently suffers from headaches related to his 
service connected residuals of a head injury, or otherwise 
related to his period of service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
headaches, to include as secondary to the service connected 
residuals of a head injury, is not well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1998).  As well, 
disabilities which are found to be proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310(a) (1998).

Furthermore, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
See38 C.F.R. § 3.303(b) (1998).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
medical records are negative for any complaints of or 
treatment for headaches during his active service.  
Additionally, the post-service medical records include 
records from the VA Medical Center (VAMC) in Hines, Illinois, 
dated from July 1984 to August 1984 indicating the veteran 
was evaluated and treated for symptomatology related to 
various psychiatric disorder, as well as that he was 
diagnosed with schizophrenia, paranoid and histrionic traits, 
back problems and headaches.  

The evidence also includes medical records from the VAMC in 
Murfreesboro, Tennessee, dated from May 1993 to June 1997 
which describe the treatment the veteran received over time 
for various health problems including, but not limited to, 
low back pain, tenderness in the right elbow, schizophrenia, 
and alcohol dependence claimed in partial remission; however, 
these record do not contain any indication that the veteran 
was diagnosed with or treated for headaches.
 
Finally, the record includes various statements by the 
veteran and his representative tending to link the veteran's 
claimed headaches to his in-service head injury.  In this 
regard, the Board does not doubt the sincerity of these 
statements; however, the medical evidence of record does not 
support such a conclusion.  In addition, while the appellant 
is certainly competent to provide an account of symptoms he 
currently experiences, see Hayes v. Brown, 9 Vet. App. 67, 72 
(1996);  Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
where, as in this case, the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  Since the record does not reflect that the 
veteran or his representative possess the medical training 
and expertise necessary to render an opinion as to etiology 
of the veteran's claimed headaches, these lay statements 
alone cannot serve as a sufficient predicate upon which to 
find the veteran's claim for service connection to be well 
grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that he 
currently suffers from headaches which are proximately due to 
his service connected residuals of a head injury, or are 
otherwise related to his period of service.  Specifically, 
the veteran has failed to satisfy an essential element 
necessary to well ground his claim, which is the existence of 
a nexus between the claimed headaches and his period of 
service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of competent 
medical evidence to support the claim of service connection 
for headaches, to include as secondary to the service 
connected residuals of a head injury, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
will be denied on that basis.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102, 3.303, 3.310(a) (1998).

The Board notes that, in Epps v. Gober, the Court stated that 
a claimant's burden to submit evidence sufficient to 
establish a "well grounded" claim is the claimant's alone.  
Id. § 5107 (a), (b); Epps v. Gober, 126 F. 3d 1464 (1997).  
Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing 
"well grounded" claims.  Thus, there is nothing in the text 
of section 5107 to suggest that in this case the VA has a 
further duty to assist the veteran until he meets his burden 
of establishing a "well grounded" claim.  See id.  The 
Board is not aware of any circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim on 
appeal "plausible".  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997); see also Brewer v. West, 
11 Vet. App. 228, 235-36 (1998) (noting that the VA has no 
duty to advise the veteran to obtain evidence where there are 
no basis for speculating that such evidence would produce the 
missing nexus or continuity-of-symptomatology evidence needed 
to well ground the claim).  More importantly, the law is 
clear that the veteran may be considered for a VA 
examination, pursuant to 38 C.F.R. § 3.326, only after his 
claim is determined to be well grounded.  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).  However, as the veteran 
has not shown that his claim is well grounded, the VA has no 
duty to afford him a VA examination. 

The Board views its discussion as sufficient to inform the 
veteran of the evidence which he must present in order to 
make his claim well-grounded, and the reasons why his current 
claim is inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for headaches, to include as secondary to 
the service connected residuals of a head injury, is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 6 -


